EXHIBIT 10.19

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
Effective Date:  July 13, 2001

             This Second Amendment to the Employment Agreement (the “Second
Amendment”) is entered into as of the date all necessary regulatory approvals
are received by and between BYL BANK GROUP, a California banking corporation,
with its headquarters office located at 1875 North Tustin Street, Orange,
California (“Bank”), and Barry J. Moore, residing at 1910 Sandalwood, Fullerton,
California (“Employee”).

RECITALS

             A.         The Bank and Employee previously entered into an
Employment Agreement dated November 28, 1995 (the “Employment Agreement”) that
specified the terms of Employee’s employment by Bank as its Senior Executive
Vice President and Chief Operating Officer;

             B.          Following receipt of all necessary regulatory consents,
the Bank and Employee entered into the First Amendment dated December 20, 2000
in order to provide for constructive termination provisions and other provisions
if the proposed acquisition of BYL Bancorp (“BYL”) and the Bank by PBOC
Holdings, Inc. (“PBOC”) and People’s Bank of California (“People’s”)
consummates.

             C.          The acquisition was terminated on May 2, 2001, and as a
result, the First Amendment to Employee’s employment agreement did not become
effective.

             D.         Upon receipt of all necessary regulatory approvals, the
Board of Directors of the Bank and Employee desire to further amend Employee’s
employment agreement to provide for constructive termination provisions and
other provisions, as described herein.

             NOW, THEREFORE, on the basis of foregoing facts and in
consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

             1.          The first paragraph in Section 1(a) is hereby amended
in full as follows:

  (a) Subject to the provisions below, the Bank agrees to continue to employ
Employee, and Employee agrees to be employed by the Bank, subject to the terms
and conditions of this Agreement for the period ending on March 31, 2002.

 

             2.          The first paragraph in Section 1(b) is hereby amended
in full as follows:

  (b) Subject to the notice provisions set forth in this paragraph, the term of
this Agreement shall automatically be extended for one (1) additional year on
April 1 of each calendar year after the expiration of the term described in
Paragraph 1(a).  The term shall not be automatically extended as provided in
this paragraph if either party shall give written notice to the other, on or
before December 31 of each year that the Agreement shall not be automatically
renewed on the next April 1.  In the event either party shall give the other
written notice as provided in this paragraph, the term of this Agreement shall
thereafter terminate on the agreement termination date.

             3.          The second paragraph in Section 9.(b) is hereby amended
in full as follows:

“However, if Employee’s employment is terminated by the Bank or the Bank’s
successor pursuant to this Section 9 within 12 months as a result of the
consummation of a plan of dissolution or liquidation of the Bank, or
consummation of a plan or reorganization, merger or consolidation of the Bank
with one or more corporations or associations, as a result of which the Bank is
not the surviving corporation, or upon the sale of all or substantially all of
the assets of the Bank to another corporation, or the acquisition of stock
representing more than 50% of the voting power of the Bank by another
corporation or person (the above transaction collectively referred to as “Change
of Control”), or the Employee terminates employment with the Bank or the Bank’s
successor for “Good Reason” within 12 months following a Change of Control as
described above, the Bank or the Bank’s successor shall pay to Employee on the
effective date of termination an amount equal to twenty-four (24) months of base
salary, auto allowance, vacation pay, and insurance benefits, as severance pay
in lieu of and in substitution for any other claims for salary and continued
benefits hereunder (based on Employee’s base salary and benefits prevailing at
the time of termination).  Such severance payment shall be in addition to all
sums owing to Employee as accrued vacation pay.

Following a Change of Control, “Good Reason” shall mean the following:

  (i) Without the Executive's express written consent, the failure to elect or
to re-elect or to appoint or to re-appoint the Executive to the Executive's
current or comparable office of the Bank, or a material adverse change made by
the Bank in the Executive's functions, duties or responsibilities as Senior
Executive Vice President and Chief Operating Officer of the Bank;   (ii) Without
Executive's express written consent, a reduction by either of the Bank in the
Executive's base salary, bonus or other benefits as the same may be increased
from time to time;   (iii) The location of the Executive's office shall be more
than a 35 mile radius from the location of the Bank's current principal
executive office, except for required travel on business of the Bank to an
extent substantially consistent with the Executive's present business travel
obligations;   (iv) Any purported termination of the Executive's employment for
disability which is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph 10; or   (v) The failure by any acquiror of BYL
and/or the Bank to obtain the assumption of and agreement to perform this
Agreement by any successor of any acquiror of BYL and/or the Bank.”

             4.          Capitalized terms used herein and not otherwise defined
shall have the same meaning as set forth in the Employment Agreement.

             5.          This Second Amendment may be entered into in one or
more counterparts, all of which shall be considered one in the same instrument,
and it shall become effective when one or more counterparts have been signed by
each of the Bank and the Employee and delivered to the other Party, it being
understood that all Parties need not sign the same counterpart.

             6.          Except as herein amended, the Employment Agreement
shall remain in full force and effect.

             7.          This Second Amendment shall be governed by and
construed in accordance with the laws of the State of California.

             8.          The terms and conditions of this Second Amendment are
subject to the approval of any necessary regulatory agency.

             IN WITNESS WHEREOF, the Bank has caused this Second Amendment to be
executed by its duly authorized officers, and Employee has executed this
Agreement to be effective as of the day and year written above.

BANK: BYL BANK GROUP       By: /s/ H. Rhoads Martin    

--------------------------------------------------------------------------------

    H. Rhoads Martin     Chairman of the Board             EMPLOYEE: /s/ Barry
J. Moore  

--------------------------------------------------------------------------------

  Barry J. Moore

 